Citation Nr: 1536943	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  12-04 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a heart disorder, to include as secondary to service-connected residuals of a cold injury with Raynaud's phenomenon of the left and right hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Army from April 1986 to May 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In a December 2014 decision, the Board reopened the Veteran's claim for service connection for a heart disorder, claimed as ischemic cardiomyopathy and coronary artery disease, secondary to the service-connected disability of residuals of cold injury with Raynaud's phenomenon of the left hand and denied the issue on its merits.  The Veteran appealed the Board's denial of that issue to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 Order, the Court vacated that portion of the December 2014 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  

The Board notes that the Veteran is claiming service connection for a heart disorder as secondary to his Raynaud's syndrome.  See May 2009 claim.  Although the RO only characterized the issue as secondary to his service-connected residuals of a cold injury with Raynaud's phenomenon of the left hand, the Board notes that the Veteran is also service-connected for residuals of a cold injury with Raynaud's phenomenon in his right hand.  Thus, the Board has recharacterized the issue as reflected on the title page to include both the right and left hand disabilities.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In the Joint Motion, the parties agreed that the Board erred by not evaluating the aggravation prong of the Veteran's secondary service connection claim in its opinion.  However, the Board notes that the record does not contain a medical opinion that adequately addresses this theory of entitlement.  In this regard, a March 2008 VA examiner opined that the Veteran's heart disorder is less likely than not the result of a cold injury or the claimed Raynaud's disease.  However, the examiner did not address whether the service-connected disability may have aggravated his heart disorder.  Therefore, the Board finds that an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed heart disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the VA Cental Iowa Health Care System dated since August 2013.

2.  After the preceding development is completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any current heart disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay statements, and opinions from Dr. B. 

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's heart disorder manifested during or is otherwise related to the Veteran's active military service.  

The examiner should also state whether it is at least as likely as not that the Veteran's service-connected residuals of a cold injury with Raynaud's phenomenon of the left and right hands either caused or permanently aggravated the Veteran's heart disorder.

In this context, "aggravation" is defined as a permanent worsening of the disability beyond its natural progression.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constate sufficient evidence of aggravation unless the underlying condition has worsened.

In rendering the opinions, the examiner should consider the following:  1) the summary submitted by the Veteran of an August 1998 article by Fredrick M. Wigley; and 2) the letters from Dr. B. (initials used to protect privacy) dated in July 2007, May 2009, and February 2012.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




